297 S.W.3d 137 (2009)
Kenneth WEBB, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92162.
Missouri Court of Appeals, Eastern District, Division Three.
November 10, 2009.
Scott Thompson, Saint Louis, MO, for Appellant.
*138 Chris Koster, Attorney General, Richard A Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.
Prior report: 164 S.W.3d 107.

ORDER
PER CURIAM.
Kenneth Webb appeals the judgment denying his Rule 29.15 motion for post-conviction relief. We find that the motion court's findings of fact and conclusions of law are not clearly erroneous.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).